IN THE SUPREME COURT OF THE STATE OF DELAWARE


OTTO CANDIES, LLC, et al.,                §
                                          §
               Plaintiffs Below,          §           No. 338, 2020
               Appellants,                §
                                          §           Court Below – Court of Chancery
              v.                          §           of the State of Delaware
                                          §
KPMG LLP,                                 §
                                          §           C.A. No. 2018-0435-MTZ
              Defendant Below,            §
              Appellee.                   §


                             Submitted: April 21, 2021
                               Decided: May 3, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 3rd day of May, 2021, after careful consideration of all briefs and the

record on appeal, and after oral argument, we find it evident that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons stated

in the August 21, 2020 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                       BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                      Justice